UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF For the fiscal year endedDecember 31, OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF Commission File Number1-8841 FPL Group Bargaining Unit Employee Retirement Savings Plan (Full title of the plan) FPL GROUP, INC. (Name of issuer of the securities held pursuant to the plan) 700 Universe Boulevard Juno Beach, Florida 33408 (Address of principal executive office) REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Participants and the Employee Benefit Plans Administrative Committee FPL Group Bargaining Unit Employee Retirement Savings Plan Juno Beach, Florida We have audited the accompanying statements of net assets available for benefits of FPL Group Bargaining Unit Employee Retirement Savings Plan (the Plan) as of December 31, 2008 and 2007, and the related statement of changes in net assets available for benefits for the year ended December 31, 2008.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2008 and 2007, and the changes in net assets available for benefits for the year ended December 31, 2008 in conformity with U.S. generally accepted accounting principles. Our audit was conducted for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental schedule of assets (held at end of year) is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the basic 2008 financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic 2008financial statements taken as a whole. Crowe Horwath LLP Columbus, Ohio June 19, FPL GROUP BARGAINING UNIT EMPLOYEE RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2008 Nonparticipant-Directed Participant- Directed Allocated Unallocated Total ASSETS Participant-directed investments $ 466,323,276 $ - $ - $ 466,323,276 Nonparticipant-directed investments (Leveraged ESOP) - 103,342,185 97,779,419 201,121,604 Total investments, at fair value 466,323,276 103,342,185 97,779,419 667,444,880 Accrued interest receivable - - 214 214 Total assets, reflecting interest in assets of Master Trust 466,323,276 103,342,185 97,779,633 667,445,094 LIABILITIES Leveraged ESOP Note: Current - - 5,190,741 5,190,741 Non-current - - 45,034,344 45,034,344 Interest payable - Leveraged ESOP - - 162,227 162,227 Total liabilities, reflecting interest in liabilities of Master Trust - - 50,387,312 50,387,312 Interest in net assets of Master Trust, reflecting all investments at fair value 466,323,276 103,342,185 47,392,321 617,057,782 Adjustments from fair value to contract value for fully benefit-responsive investment contracts (2,061,186 ) - - (2,061,186 ) NET ASSETS AVAILABLE FOR BENEFITS $ 464,262,090 $ 103,342,185 $ 47,392,321 $ 614,996,596 December 31, 2007 Nonparticipant-Directed Participant- Directed Allocated Unallocated Total ASSETS Participant-directed investments $ 620,628,612 $ - $ - $ 620,628,612 Nonparticipant-directed investments (Leveraged ESOP) - 139,880,051 150,092,790 289,972,841 Total investments, at fair value 620,628,612 139,880,051 150,092,790 910,601,453 Accrued interest receivable - - 494 494 Total assets, reflecting interest in assets of Master Trust 620,628,612 139,880,051 150,093,284 910,601,947 LIABILITIES Leveraged ESOP Note: Current - - 215,757 215,757 Non-current - - 53,395,576 53,395,576 Interest payable - Leveraged ESOP - - 173,165 173,165 Total liabilities, reflecting interest in liabilities of Master Trust - - 53,784,498 53,784,498 Interest in net assets of Master Trust, reflecting all investments at fair value 620,628,612 139,880,051 96,308,786 856,817,449 Adjustments from fair value to contract value for fully benefit-responsive investment contracts (436,580 ) - - (436,580 ) NET ASSETS AVAILABLE FOR BENEFITS $ 620,192,032 $ 139,880,051 $ 96,308,786 $ 856,380,869 The accompanying Notes to the Financial Statements are an integral part of these statements. FPL GROUP BARGAINING UNIT EMPLOYEE RETIREMENT SAVINGS PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS FOR THE YEAR ENDED DECEMBER 31, 2008 Nonparticipant-Directed Participant- Directed Allocated Unallocated Total ADDITIONS Participant contributions $ 32,980,520 $ - $ - $ 32,980,520 Allocation of Leveraged ESOP shares (see Note 3) - 11,076,215 - 11,076,215 Transfer from nonparticipant directed investments 7,135,364 - - 7,135,364 Increase in Leveraged ESOP unallocated account (see Note3) - - 4,393,092 4,393,092 Net investment loss: Net investment loss in participation in Master Trust, at fair value (140,259,191 ) (31,781,414 ) - (172,040,605 ) Total additions (100,143,307 ) (20,705,199 ) 4,393,092 (116,455,414 ) DEDUCTIONS Benefit payments to participants and beneficiaries 53,245,981 8,197,364 - 61,443,345 Transfer to participant directed investments - 7,135,364 - 7,135,364 Decrease in Leveraged ESOP unallocated account (see Note3) - - 53,309,557 53,309,557 Administrative expenses 42,831 12,634 - 55,465 Total deductions 53,288,812 15,345,362 53,309,557 121,943,731 Transfers from the Plan, net (2,497,823 ) (487,305 ) - (2,985,128 ) NET DECREASE (155,929,942 ) (36,537,866 ) (48,916,465 ) (241,384,273 ) NET ASSETS AVAILABLE FOR BENEFITS AT DECEMBER31, 2007 620,192,032 139,880,051 96,308,786 856,380,869 NET ASSETS AVAILABLE FOR BENEFITS AT DECEMBER31, 2008 $ 464,262,090 $ 103,342,185 $ 47,392,321 $ 614,996,596 The accompanying Notes to the Financial Statements are an integral part of these statements. FPL GROUP BARGAINING UNIT EMPLOYEE RETIREMENT SAVINGS PLAN NOTES TO FINANCIAL STATEMENTS For the year ended December 31, 2008 1.Description of the Plan The following description of the FPL Group Bargaining Unit Employee Retirement Savings Plan (the Plan) provides only general information.Participating employees (Participants) should refer to the Summary Plan Description available in their employee handbook (as updated periodically through Summaries of Material Modifications) or the Plan Prospectus for a more complete description of the Plan. General The Plan is a defined contribution plan subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA).Participation in the Plan is voluntary.Bargaining unit employees of FPL Group, Inc. (the Company or FPL Group) and its subsidiaries, with the exception of employees in the International Brotherhood of Electrical Workers local 2150 (IBEW 2150) at NextEra Energy Point Beach, LLC formerly known as FPL Energy Point Beach, LLC (NextEra Energy Point Beach), are eligible to participate in the Plan on the first day of the month coincident with the completion of one full month of service with the Company or certain of its subsidiaries or on the first day of any payroll period thereafter.Employees in the IBEW 2150 at NextEraEnergyPointBeach, are eligible to participate in the Plan on the first day of employment. In September 2007, the Company acquired PointBeach nuclear facility and as a result participants in the Nuclear Management Company, LLC 401(k) Savings Plan and WEC Employee Retirement Savings Plan were eligible to make a voluntary rollover into the Plan.The Plan includes a cash or deferred compensation arrangement (Pretax Option) permitted by Section 401(k) of the Internal Revenue Code of 1986, as amended (the Code).The Pretax Option permits Participants to elect to defer federal income taxes on all or a portion of their contributions (Pretax Contributions) until such contributions are distributed from the Plan.Under current tax law, the annual limitation on Pretax Contributions for the 2008 Plan year was $15,500.The Pretax Contribution limit increased in 2009 to $16,500.In addition, individuals age 50 or older who contributed the maximum allowable under the Pretax Option in the Plan have the option of contributing up to an additional $5,000 annually in Pretax Contributions in 2008, increased to $5,500 in The Plan also includes leveraged employee stock ownership plan (Leveraged ESOP) provisions.The Leveraged ESOP is a stock bonus plan within the meaning of U.S. Treasury Regulation Section 1.401-1(b)(1)(iii) that is qualified under Section 401(a) of the Code and is designed to invest primarily in the common stock, par value $.01 per share, of FPL Group (Company Stock).Pursuant to the Leveraged ESOP, the Master Trust for Retirement Savings Plans of FPL Group, Inc. and Affiliates (Master Trust) purchased Company Stock from the Company using the proceeds of a loan (Acquisition Indebtedness) from FPL Group Capital Inc (FPL Group Capital), a subsidiary of FPL Group.The Company Stock acquired by the Master Trust is initially held in a separate account (Leveraged ESOP Account).As the Acquisition Indebtedness (including interest) is repaid, Company Stock is released from the Leveraged ESOP Account and allocated to Plan Participants. The Plan has a Dividend Payout Program which enables Participants to choose how their dividends on certain shares of Company Stock held in the Plan are to be paid.The options available to Participants include reinvestment of dividends in Company Stock, distribution of dividends in cash, or a partial cash distribution with the balance reinvested in Company Stock.Dividends on Company Stock held in the Leveraged ESOP do not qualify under this program. Trustee Fidelity Management Trust Company (Trustee) administers the Master Trust established to hold the assets and liabilities of the Plan and the FPL Group Employee Retirement Savings Plan (Non-Bargaining Plan) (collectively, The Master Trust Plans). Administration of the Plan The Plan is intended to qualify as a participant-directed account plan under Section 404(c) of ERISA.The Employee Benefit Plans Administrative Committee (as appointed by the Employee Benefits Advisory Committee of the Company) is the named fiduciary responsible for the general operation and administration of the Plan (but not management or control of Plan assets), and the Employee Benefit Plans Investment Committee (as appointed by the Employee Benefits Advisory Committee of the Company) is the named investment fiduciary, but is not directly responsible for the management and control of the Plan assets.The Employee Benefits Advisory Committee acts on behalf of the Company as the Plan sponsor, as defined by ERISA.Fidelity Investments Institutional Operations Company (Fidelity) provides recordkeeping services with respect to the Plan. Employee Contributions The Plan allows for combined pre-tax and after-tax contributions by eligible employees in whole percentages of up to 50% of their eligible earnings, as defined by the Plan.Pre-tax contributions are subject to limitations under the Code.Any participant who has attained age 50 by the end of the Plan year may make catch-up contributions in accordance with Code Section 414(v).Effective May 15, 2008, NextEra Energy Maine, LLC, formerly FPL Energy Maine, Inc. (NextEra Energy Maine) bargaining unit employees can elect to contribute up to a combined pretax and after tax maximum of 50% of their eligible earnings.Prior to May 15, 2008, NextEra Energy Maine bargaining unit employees could elect to contribute up to a combined pretax and after tax maximum of 20% of their eligible earnings.Effective January 1, 2008, NextEra Energy Point Beach bargaining unit eligible employees (Eligible Employee) hired or rehired after January 1, 2008 shall be deemed to have elected to make a pretax contribution of 3% in the Plan unless such Eligible Employee otherwise affirmatively revokes or modifies his or her pretax election within 60 days of his or her date of hire.An Eligible Employee hired prior to January 1, 2008 but who does not have a pretax contribution election in effect on January 1, 2008 shall be deemed to have elected to make a pretax contribution of 3% in the Plan unless such Eligible Employee otherwise affirmatively revokes or modifies his or her pretax contribution within 60 days of January 1, 2008.As of December 31, 2008, Participants could elect to invest in any combination of the 23 different investment options offered under the Plan.Participants may change their investment elections daily, subject to Fidelity’s excessive trading policy and the Plan's limitations on investments in Company Stock. Employer Contributions The table below presents the employer contribution formula for the various Participant groups covered by the Plan. Participant Group Benefit FPL Group and subsidiaries Bargaining Unit Employees, not listed below 100% on the first 3% of employee contribution 50% on the next 3% of employee contribution 25% on the next 1% of employee contribution NextEra Energy Seabrook, LLC (NextEra Energy Seabrook) (formerly known as FPL Energy Seabrook, LLC) Bargaining Unit Employees 100% on the first 3% of employee contribution NextEra Energy Duane Arnold, LLC (formerly known as FPL Energy Duane Arnold, LLC) Bargaining Unit Employees and NextEraEnergyPoint Beach Bargaining Unit Employees 100% on the first 3% of employee contribution 50% on the next 2% of employee contribution NextEraEnergyPoint Beach Bargaining Unit Employees represented by IBEW 2150 100% on the first 1% of employee contribution 50% on the next 6% of employee contribution Company matching contributions are made in the form of Company Stock through allocation of shares held in suspense in the Leveraged ESOP Account.The Company makes cash contributions for the difference between the dividends on the shares acquired by the Leveraged ESOP Account and the required principal and interest payments on Acquisition Indebtedness.During 2008, the Plan was allocated a Company cash contribution of $672,238 (see Note 3).Contributions are subject to certain limitations. Forfeitures Forfeitures of non-vested Company matching contributions due to termination of employment may be used to restore amounts previously forfeited, to reduce the amount of future Company matching contributions to the Plan or may be applied to administrative expenses.At December 31, 2008 and 2007, the balance of the forfeiture account was $304,284 and $325,927, respectively.Forfeitures applied to administrative fees in 2008 totaled $106,530. Vesting Participants are immediately 100% vested in employee contributions.For bargaining unit employees of NextEra Energy Maine hired prior to May 15, 2008, employer contributions are fully vested upon attaining six months of service.For bargaining unit employees of NextEra Energy Seabrook and NextEraEnergyPointBeach other than employees formerly in IBEW 2150, employer contributions are fully vested immediately after attaining one month of service.For bargaining unit employees of NextEraEnergyPointBeach formerly in IBEW 2150, employer contributions are fully vested after attaining one year of service.For bargaining unit employees of NextEra Energy Duane Arnold, LLC existing on the date of acquisition of the DuaneArnoldEnergyCenter (January 27, 2006), employer contributions are fully vested.For all bargaining unit employees of NextEraEnergyPointBeach existing on the date of acquisition of the Point Beach Nuclear Plant (September 28, 2007), employer contributions are fully vested.All other bargaining unit employees vest at a rate of 20% each year of service and are fully vested upon a Participant attaining five years of service.Under certain circumstances, a bargaining unit employee may also receive vesting credit for prior years of service with the Company or any of its subsidiaries. Participant Loans Each Participant may borrow from his or her account a minimum of $1,000 up to a maximum of $50,000 or 50% of the vested value of the account (reduced by prior loans), whichever is less.The vested portion of a Participant’s account will be pledged as security for the loan.The annual rate of interest on Participant loans is fixed and takes into account the prime rate at the time of origination of the loan.The interest rate for Participant loans is fixed and ranged from 4.00% to 9.75% for loans outstanding at December31, 2008.The maturity dates for loans outstanding at December31, 2008 ranged from 2009 through 2015. Benefit Payments and Withdrawals Withdrawals by Participants from their accounts during their employment are permitted with certain penalties and restrictions.The penalties may limit a Participant's contributions to the Plan for varying periods following a withdrawal.Upon termination from employment, Participants are eligible to receive a distribution of the full value of their vested account balance.Terminated Participants can elect to receive a full payment, partial payments or installments over a period of up to ten years. Transfers to (from) the Plan generally represent net transfers between the Plan and the Non-Bargaining Plan as well as transfers into the Plan resulting from plan mergers.The majority of transfers arise as a result of Participants transferring between bargaining unit and non-bargaining unit positions while employed by FPL Group and its affiliated companies. Administrative Expenses The Company pays a portion of the administrative expenses of the Plan.All other expenses are paid directly by the Plan or through forfeitures or through revenue sharing that the Plan receives either directly or indirectly from certain of the Plan's investment options.Any fees paid directly by the Company are not included in the financial statements. Plan Termination Although it has not expressed any intent to do so, the Company has the right under the Plan to discontinue its contributions at any time and to terminate the Plan subject to the provisions of ERISA.In the event of Plan termination, Participants will become 100% vested in their accounts. Subsequent Events Effective January 1, 2009, bargaining unit employees of NextEra Energy Seabrook hired on or after January 1, 2004 will receive the company matching contribution as follows: Participant Group Benefit NextEra Energy Seabrook 100% on the first 3% of employee contribution 50% on the next 3% of employee contribution 25% on the next 1% of employee contribution Bargaining unit employees of NextEra Energy Seabrook hired on or after January 1, 2009 will vest at a rate of 20% each year of service and are fully vested upon a Participant attaining five years of service. 2.Summary of Significant Accounting Policies Basis of Accounting The financial statements of the Plan are prepared under the accrual basis of accounting in conformity with U.S. generally accepted accounting principles.Investment income and interest income on loans to Participants are recognized when earned.Dividends are recorded on the ex-dividend date.Distributions to Participants are recorded when paid. New Accounting Pronouncements The Fair Value
